 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       PAUL DAVID JOHNSON,                              No. 2:15-cv-1313 TLN KJN P
12                         Plaintiff,
13              v.                                        ORDER
14       J.A. BEARD, et al.,
15                         Defendants.
16

17             Plaintiff is a state prisoner, proceeding pro se, in an action brought under 42 U.S.C.

18   § 1983. On November 5, 2018, plaintiff was granted thirty days in which to file a second

19   amended complaint that complies with the March 20, 2018 order. On December 20, 2018, the

20   United States Court of Appeals for the Ninth Circuit held that it lacked jurisdiction over

21   plaintiff’s appeal because the order challenged was not final or appealable. (ECF No. 31.) In

22   light of the Circuit’s order, plaintiff is granted one final extension of time in which to file a

23   second amended complaint that complies with the March 20, 2018 order. (ECF No. 19.) Failure

24   to file his pleading in response to this order will result in the dismissal of this action. Fed. R. Civ.

25   P. 41(b).1

26
     1
         Rule 41(b) of the Federal Rules of Civil Procedure provides:
27
                      Involuntary Dismissal; Effect. If the plaintiff fails to prosecute or
28                    to comply with these rules or a court order, a defendant may move to
                                                         1
 1             Accordingly, IT IS HEREBY ORDERED that plaintiff is granted twenty-one days from
 2   the date of this order in which to file a second amended complaint. Failure to file a second
 3   amended complaint will result in the dismissal of this action.
 4   Dated: January 17, 2019
 5

 6
     /cw/john1313.ext2
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25                       dismiss the action or any claim against it. Unless the dismissal order
                         states otherwise, a dismissal under this subdivision (b) and any
26                       dismissal not under this rule--except one for lack of jurisdiction,
                         improper venue, or failure to join a party under Rule 19--operates as
27                       an adjudication on the merits.
28   Id.
                                                            2
